Citation Nr: 0535227	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-18 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella and degenerative joint disease, left 
knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to April 
1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, granted a 20 
percent evaluation for the veteran's service-connected left 
knee disability.  The appellant indicated disagreement with 
that decision and, after being furnished a statement of the 
case, filed a substantive appeal.  

In September 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In December 2004, the Board issued a decision, whereby it 
denied a claim for service connection for a right knee 
disability and remanded the issue of the evaluation for the 
left knee disability to the RO.  In August 2005, and upon 
substantial completion of the requested development, the RO 
issued a Supplemental Statement Of the Case in which it 
continued the denial of the veteran's claim.  As such, it has 
been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran's left knee disability is manifested by x-ray 
evidence of chondromalacia, tenderness to palpation over the 
patella, limitation of motion, and objective evidence of pain 
on motion.  Significant functional loss was demonstrated upon 
objective examination.  There is no evidence of instability.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 30 percent evaluation, but no more, for chondromalacia 
patella and degenerative joint disease of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected left knee 
disability in June 2003.  In a June 2003 letter pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that the service-connected left 
knee disability had increased in severity.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  He was advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
in June 2003 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through VA medical center.  The RO has obtained the veteran's 
VA outpatient treatment records.  In addition, the veteran's 
Social Security Administration disability determination 
records are associated with the claims file.  Moreover, the 
veteran was afforded VA examinations in September 2003 and 
July 2005 in connection with the claim.  Additionally, the 
veteran was provided an opportunity to set forth his 
contentions during the videoconference hearing before the 
undersigned Veterans Law Judge in September 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reveal that he 
sustained a possible early stress fracture to the left knee 
in March 1969.  In a November 2002 decision, the RO granted 
entitlement to service connection for chondromalacia patella 
of the left knee.  An initial 10 percent evaluation was 
assigned.  

In June 2003, the veteran claimed entitlement to an increased 
rating for the service-connected disability.  

He was afforded a VA examination in September 2003.  Therein, 
the veteran complained of increasing discomfort in his knees.  
He stated that his knees were constantly sore, and that 
soreness was increased with any attempt at bending or 
lifting.  He reported that the knees were stiff all of the 
time but did not result in any swelling.  He did not describe 
any instability or locking, but there was fatiguability and 
lack of endurance secondary to pain.  He did not have flare-
ups, just day-to-day, moment-to-moment discomfort.  

The veteran took six to eight ibuprofens daily and used a 
cane for load limiting.  

Upon physical examination, the left knee had no deformity, 
effusion, heat or redness.  He could flex the knee from 0 to 
130 degrees, with pain occurring at 90 degrees.  There was 1+ 
crepitus and marked discomfort with manipulation of the 
patella.  The veteran was unable to deep knee bend beyond 20 
degrees without significant pain.  

X-rays revealed mild degenerative disease of the left knee 
and moderate degenerative disease of the left patella.  The 
assessment was degenerative joint disease of the knee with 
associated patellofemoral syndrome.  

By way of an October 2003 decision, the RO assigned a 20 
percent evaluation for the disability.  

Records from RFGH Rehabilitation Services reflect that the 
veteran underwent physical therapy for his left knee 
condition in May 2003.  At the time of entry, the veteran 
complained of left knee pain.  He was unable to kneel or 
squat.  Range of motion of the knee was, however, within 
normal limits.  Upon discharge in August 2003, his left knee 
pain was not as bad as his low back pain.  He had 5/5 
strength throughout and continued to demonstrate range of 
motion within normal limits.  

Physical therapy records reflect that the veteran underwent 
weekly treatment from January through March 2005.  A March 
2005 note stated that the veteran had difficulty standing for 
greater than 15 minutes, walking for more than 20 minutes, or 
lifting greater than 10 pounds.  However, the treatment 
focused upon the veteran's right knee, hips and low back, as 
well as the left knee.  A physical therapy record in March 
2005 noted the veteran's complaint of pain of 7/10 in the 
knees.  

Statements submitted by the veteran's friend and former co-
worker indicated that the veteran had significant physical 
difficulties accompanied by pain.  He reportedly, was unable 
to complete tasks such as mowing the lawn, taking out trash, 
or shoveling snow.  A former co-worker noted that he had 
progressive pain with his knees and hips.  

During the videoconference hearing, the veteran testified 
that he was unable to walk up stairs due to knee pain.  He 
was not receiving any current medical treatment for his left 
knee other than undergoing physical therapy sessions.  He 
contended that the pain in his left knee had become 
progressively worse.  He stated that he had difficulty 
putting on pants and difficulty getting up from a seated 
position.  

The veteran underwent another VA examination in July 2005.  
Therein, he described pain in his left knee as 3/10, but 
after walking in the store or on uneven ground the pain would 
increase to 10/10.  Since his last examination, he stated 
that his knee was more painful and could not walk as far, 
primarily due to pain.  He could not squat or kneel due to 
pain.  The veteran described weakness in the knee, 
particularly when he tried to get up from a chair or out of 
bed.  He also noted that the knee lacked endurance upon 
walking any distance.  

Upon physical examination, he could extend and flex the leg 
from 0 to 125 degrees, with pain at 125 degrees.  There was 
no instability or varus stress.  He was tender over the 
patella and the lateral collateral ligament.  The examiner 
noted that the knee exhibited weakened movement and slight 
incoordination and pain.  He opined that the knee pain 
significantly limited its functional ability, although there 
was no specific flare-up.  The knee did not show atrophy or 
indication of disuse.  X-rays revealed moderate degenerative 
changes.  The diagnosis was chondromalacia patella of the 
left knee.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R.  
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 

The veteran's left knee disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 60 
degrees, 0 percent; for flexion limited to 45 degrees, 10 
percent; for flexion limited to 30 degrees, 20 percent; and 
for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 5 degrees, 0 percent; 
for extension limited to 10 degrees, 10 percent; for 
extension limited to 15 degrees, 20 percent; for extension 
limited to 20 degrees, 30 percent; for extension limited to 
30 degrees, 40 percent; for extension limited to 45 degrees, 
50 percent.

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee might be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, the VA General Counsel further explained that, to 
warrant a separate rating, the limitation of motion need not 
be compensable under Diagnostic Code 5260 or 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  See 63 Fed. Reg. 56703 (1998).  Lastly, 
in VAOPGCPREC 9-2004, separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  See 69 Fed. Reg. 59990 (2004).  

In this case, the veteran's left knee disability is 
manifested by x-ray evidence of chondromalacia, tenderness to 
palpation over the patella, limitation of motion, and 
objective evidence of pain on motion.  Extension of the knee 
was not limited during examination.  Flexion of the leg 
ranged from 125 to 130 degrees.  The Board notes that normal 
extension and flexion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plat II.  In this case, flexion of the leg, 
limited to 125 to 130, pursuant to Diagnostic Code 5260, 
would not warrant an evaluation greater than the 20 percent 
evaluation assigned.  

The Board further notes that there is objective evidence of 
arthritis of the joint, however, pursuant to the Diagnostic 
Codes pertaining to arthritis, such is evaluated on the basis 
of limitation of motion of the joint or joints involved.  As 
the veteran's left knee is already rated on the basis of 
limitation of motion of the leg, a higher rating is not 
warranted on the basis of the Diagnostic Code pertaining to 
the evaluation of arthritis.  

The Board has considered whether a higher rating is warranted 
under other related Diagnostic Codes.  In this respect, the 
Board notes that a 30 percent rating is warranted in cases of 
ankylosis of the knee pursuant to Diagnostic Code 5256, in 
cases of severe recurrent subluxation or lateral instability 
pursuant to Diagnostic Code 5257, or in cases where there in 
malunion of the tibia and fibula, as set forth in Diagnostic 
Code 5262.  Here, however, none of the conditions has been 
objectively demonstrated.  As such, a higher evaluation is 
not warranted under Diagnostic Codes 5256, 5257, or 5262.  

While the veteran's left knee disability does not meet the 
criteria for a 30 percent evaluation under Diagnostic Code 
5260 pertaining to limitation of motion of the leg, the Board 
notes that the knee results in pain and functional loss.  
Pain upon motion was objectively noted during both VA 
examinations.  The VA examiner in September 2003 noted that 
the veteran experienced pain upon flexion of the leg to 90 
degrees.  The VA examiner in July 2005 noted pain upon 
flexion at 125 degrees.  Thus, even with consideration of 
pain, it cannot be said that the disability more nearly 
approximates the criteria for a 30 percent evaluation, namely 
flexion limited to 15 degrees.  

The Board notes, however, that in this case, pain affects the 
veteran's ability to squat and kneel.  In addition, the VA 
examiner in July 2005, noted that the knee pain 
"significantly" limited his functional ability.  In 
addition, the left knee demonstrated incoordination and 
weakened movement.  The Board finds that the veteran's 
significant functional loss warrants the assignment of a 
higher disability evaluation.  While the left leg is not 
limited in flexion to the extent dictated by the criteria for 
a 30 percent evaluation under Diagnostic Code 5261, 
considering the factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), and 
affording the veteran the benefit of the doubt, the Board 
finds that criteria for a 30 percent rating are met.  

The above discussion is based upon consideration of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's knee disability.  In this regard, the Board notes 
there has been no showing that his disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   



ORDER

A 30 percent rating, but not greater, for chondromalacia 
patella and degenerative joint disease of the left knee is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


